1

2

3                                      UNITED STATES DISTRICT COURT

4                                          DISTRICT OF NEVADA

5                                                  ***

6
      UNITED STATES OF AMERICA,
7
                          Plaintiff,
8                                                     2:18-cr-00300-JAD-VCF
      vs.                                             ORDER
9     EVERARDO FUENTES, et al.,
10                        Defendants.

11

12         Before the court is the Motion to Continue Hearing on Motion to Withdraw as Attorney Set for
13   January 25, 2019 (ECF NO. 27).
14         Accordingly,
15         IT IS HEREBY ORDERED that the Motion to Continue (ECF NO. 27) is GRANTED.
16         IT IS FURTHER ORDERED that the hearing on the Motion to Withdraw as Attorney of Record
17   (ECF NO. 25) scheduled for 3:00 PM, January 25, 2019, is RESCHEDULED to 10:00 AM, January 30,
18   2019, in Courtroom 3D.
19         DATED this 24th day of January, 2019.
                                                            _________________________
20
                                                            CAM FERENBACH
21
                                                            UNITED STATES MAGISTRATE JUDGE

22

23

24

25
